DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 7/11/22.  As directed by the amendment, claims 1 has been amended; claim 3, 4, 8 and 9 has been cancelled, claim 11 has been added.  Claims 1, 2, 5, 6 and 7 and 11 are pending in this application.  

Its noted the applicant has not included Claim 10 in the claims submitted in the reply of 9/24/21, therefore claim 10 is presently withdrawn from examination.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 1, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as introducing the phrase “…wherein the plurality of holes in said outer shell and inner shell are each dimensioned and configured to receive only the protrusion end of said resilient pins …” without support in the specification as originally filed. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The Specification as originally filed does not disclose: “…wherein the plurality of holes in said outer shell and inner shell are each dimensioned and configured to receive only the protrusion end of said resilient pins …”.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 5, 6, 7 and 11 are rejected under 35 U..C. 103 as being unpatentable over Stone US 20170303622 A1 (herein after Stone) in view of Weber US 8955169 B2 (herein after Weber).
Regarding claim 1, Stone discloses safety helmet (Abstract, 800, as seen in annotated Figure 8 and 31B) for protecting a person from impacts (paragraph 0002) during sports activities (paragraph 0017, as seen in annotated Figure 8 and 31B), the safety helmet (as seen in annotated Figure 8A-C and 31B) comprising: an outer shell (as seen in annotated Figure 8 and 31B); an inner shell (as seen in annotated Figure 8 and 31B) and having an interior (as seen in annotated Figure 8 and 31B) and a head opening for inserting a head of the person into the interior of the inner shell (as seen in annotated Figure 8 and 31B); and wherein the impact attenuators and the holes in the outer shell and inner shell are configured to accommodate impacts (paragraph 0107) by enabling adjustment of the position of the impact attenuators about the surface of the outer shell and the inner shell (paragraph 0017, paragraph 0159, 0160).
.

[AltContent: arrow][AltContent: textbox (An interior.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Safety helmet for protecting a person from impacts during sports activities.)][AltContent: textbox (The safety helmet.)]
    PNG
    media_image1.png
    446
    427
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (A head opening for inserting a head of the person into the interior of the inner shell. )][AltContent: arrow][AltContent: textbox (An inner shell. )][AltContent: arrow][AltContent: textbox (An outer shell.)]
    PNG
    media_image2.png
    590
    454
    media_image2.png
    Greyscale

However, Stone does not specifically disclose an outer shell including holes on a surface of the outer shell; an inner shell including a plurality of holes on a surface of this inner shell, a plurality of impact attenuators coupled to inner shell; and a plurality of impact attenuators supports the outer shell and the inner shell in spaced apart relation, wherein each impact attenuator comprises; a stabilizer coupled to each of said plurality of said resilient pins, a plurality of resilient pins that include a protrusion end and an opposed flat stub end, wherein the a plurality of holes in said outer shell and inner shell are each dimensioned and configured to receive only the protrusion end of said resilient pins for coupling said impact attenuators to said inner shell and outer shell.  

Weber teaches  an outer shell (as seen in annotated Figures 3, 8, 9 and 17) including holes (210, 214) on a surface of the outer shell (as seen in annotated Figures 3, 8, 9 and 17); an inner shell (as seen in annotated Figures 3, 8, 9 and 17, paragraph 0036) including a plurality of holes (210, 214) on a surface of this inner shell (as seen in annotated Figures 3, 8, 9 and 17), a plurality of impact attenuators (as seen in annotated Figures 3, 8, 9 and 17) coupled to inner shell (as seen in annotated Figures 3, 8, 9 and 17); and a plurality of impact attenuators (as seen in annotated Figures 3, 8, 9 and 17) supports the outer shell (as seen in annotated Figures 3, 8, 9 and 17) and the inner shell (as seen in annotated Figures 3, 8, 9 and 17) in spaced apart relation (as seen in annotated Figures 3, 7, 8, 9 and 17), wherein each impact attenuator comprises; a stabilizer (as seen in annotated Figures 3, 7, 8, 9 and 17) coupled to each of said plurality of said resilient pins (as seen in annotated Figures 3, 7, 8, 9 and 17), a plurality of resilient pins (as seen in annotated Figures 3, 7, 8, 9 and 17) that include a protrusion end (as seen in annotated Figures 3, 7, 8, 9 and 17) and an opposed flat stub end (as seen in annotated Figures 3, 7, 8, 9 and 17), wherein the a plurality of holes in said outer shell (as seen in annotated Figures 3, 8, 9 and 17) and inner shell are each dimensioned and configured to receive only the protrusion end of said resilient pins (as seen in annotated Figures 3, 8, 9 and 17) for coupling said impact attenuators to said inner shell and outer shell (as seen in annotated Figures 3, 8, 9 and 17).







[AltContent: textbox (Outer shell)][AltContent: textbox (Holes in outer shell)][AltContent: textbox (Protrusion end)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Holes in inner shell.)][AltContent: textbox (Inner shell)][AltContent: textbox (Gap)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Impact attenuators)][AltContent: arrow][AltContent: textbox (Flange)][AltContent: arrow][AltContent: textbox (Resilient pins)][AltContent: arrow][AltContent: textbox (Flange)][AltContent: arrow][AltContent: textbox (Flat stub end)][AltContent: arrow]
    PNG
    media_image3.png
    460
    440
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    557
    344
    media_image4.png
    Greyscale

[AltContent: textbox (Impact attenuator )][AltContent: ][AltContent: textbox (Flat stub inserted in the holes of the inner shell. )][AltContent: textbox (Protrusion end inserted in the hole of the outer shell.)][AltContent: textbox (Impact attenuator in the gap/ space between the inner and outer shell)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Flat stub end - )][AltContent: textbox (Protrusion end)]
    PNG
    media_image5.png
    636
    471
    media_image5.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Openings)][AltContent: textbox (Lattice structure)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Impact attenuators)][AltContent: arrow][AltContent: textbox (Stabilizer)]
    PNG
    media_image6.png
    529
    437
    media_image6.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Impact attenuators)][AltContent: arrow][AltContent: textbox (Outer shell)][AltContent: arrow][AltContent: textbox (Inner shell)]
    PNG
    media_image7.png
    468
    406
    media_image7.png
    Greyscale


Stone is analogous art to the claimed invention as it relates to protective helmets.  Weber is analogous art to the claimed invention in that it provides resilient impact attenuators that allow for movement between the outer and inner layers. 

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the outer and inner shells of Stone, with the impact attenuator lattice structure, as taught by Weber in order to form a protective helmet where the inner and outer shell move independently with impact attenuators connecting the shells in specific locations.  The substitution of an impact attenuating structure for another would be a simple substitution of one known element for another to obtain predictable results, an improved impact attenuation capability in a protective helmet where the inner and outer shell move independently but are connected together via the impact attenuators.

Regarding claim 2, the modified safety helmet of the combined references discloses wherein said resilient pins (paragraph 0169, 0170 of Weber) of said impact attenuators (as seen in annotated Figures 3, 7, 8, 9 and 17 of Weber) further comprise at least one outwardly projecting flange (as seen in annotated Figures 3, 8, 9 and 17 of Weber) between the protrusion end (as seen in annotated Figures 3, 8, 9 and 17 of Weber) and the opposed flat stub end (as seen in annotated Figures 3, 8, 9 and 17 of Weber) wherein said stabilizer (as seen in annotated Figures 3, 8, 9 and 17 of Weber) is coupled to said pins at the at least one of said outwardly projecting flanges (as seen in annotated Figures 3, 8, 9 and 17 of Weber).
Regarding claim 5, the modified safety helmet of the combined references discloses wherein each said stabilizer (as seen in annotated Figures 3, 8, 9 and 17 of Weber) includes openings (as seen in annotated Figures 3, 8, 9 and 17 of Weber) projecting into the stabilizer to accommodate elastic deformation of the stabilizer when subjected to an impact to the safety helmet (Col 10, lines 54-67 of Weber).
Regarding claim 6, the modified safety helmet of the combined references discloses wherein each said stabilizer (as seen in annotated Figures 3, 8, 9 and 17 of Weber) comprises a lattice structure (as seen in annotated Figures 3, 8, 9 and 17 of Weber) including openings (as seen in annotated Figures 3, 8, 9 and 17 of Weber) and solid members (as seen in annotated Figures 3, 8, 9 and 17 of Weber), and the openings projecting into the stabilizer (as seen in annotated Figures 3, 8, 9 and 17 of Weber) alternate with solid members of the lattice structure (as seen in annotated Figures 3, 8, 9 and 17 of Weber).
Regarding claim 7, the modified safety helmet of the combined references discloses wherein each said stabilizer (paragraph 0107, 0011 of Stone) is configured to engage up to eight said pins.
While Stone is silent to a stabilizer configured to engage a plurality of up to 8 pins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the amount of pins needed to make the desired impact absorbing structures that are capable of  undergoing deformation (e.g., buckling) when subjected to forces from a sufficiently strong impact force in a desired manner (MPEP § 2144). Further, it is not considered novel to discover the optimum or workable ranges by inventive experimentation (MPEP $716.02(d)). 

Regarding claim 11, the modified safety helmet of the combined references discloses wherein some of the plurality of impact attenuators (as seen in annotated Figures 3, 8, 9 and 17 of Weber) have a first flexibility characteristic (paragraphs 0006, 0009, 0116, 0135 of Stone) and others of the impact attenuators have a second flexibility characteristic (paragraphs 0006, 0009, 0116, 0135 of Stone).
Arguments
Applicants arguments have been fully considered but are not convincing. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combined references teach all the structural limitations as written and are outlined in the annotated figures and rejection above.
In response to the applicants arguments that the combined references do not disclose the structure of the claimed impact attenuators, the examiner respectfully disagrees. Weber, paragraph 0054, ref 200, annotated Figures 7, 8 and 9 clearly show impact attenuators.


    PNG
    media_image8.png
    743
    728
    media_image8.png
    Greyscale


In response to the applicants arguments that Stone discloses impact absorbing structure that have “bristle shape” that are uniform about its entire surface such that each end of the perpendicular portions of the bristles are held in place by holes in the inner and outer shell, and not the claimed shape of the claim 1, the examiner respectfully disagrees.  Firstly, Stone discloses multiple configurations for the impact attenuators and as shown below in (Figures 8 A and 31A) they are not uniformly positioned around the entire head. Further, Weber (Figures 7, 8 and 9) are used to disclose the shape of the attenuators. 

    PNG
    media_image9.png
    613
    375
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    540
    513
    media_image10.png
    Greyscale


 In response to the applicants arguments that the combined references do not disclose the opposed flat stub end of the Applicant's resilient pins do not engage the inner or outer shell of the helmet when at rest, the examiner respectfully disagrees. Weber (Figure 9, paragraph 0036) clearly discloses the engagement of the pins and the inner and outer shell. 

In response to the applicants arguments that the combined references do not disclose the inner and outer shell to have a bit more travel distance before the full support and contact surfaces of the impact attenuator are engaged, the examiner respectfully disagrees. Weber (Abstract paragraphs 0011, 0012 0034 and 0054, annotated Figure 9) discloses the movement capabilities of the inner and outer shell relative to the impact attenuator as required by the claim language.

In response to the applicants arguments that the combined references do not disclose to receive “only” the protrusion end of said resilient pins for coupling said impact attenuators to said inner shell and outer shell, the examiner respectfully disagrees.  While Weber (annotated Figures 7, 8 and 9) clearly show only the protrusion end being nested in the recess and hole of the outer shell, the attenuator supporting the gap between the inner and outer shell.  The argument is moot as the applicant has no support for the limitation as outlined above the limitation: “…wherein the a plurality of holes in said outer shell and inner shell are each dimensioned and configured to receive only the protrusion end of said resilient pins …” has no support in the Specification as originally filed.

In response to the applicants arguments that the combined references do not disclose Weber did not attach to both the inner and outer shells, the examiner respectfully disagrees.  Weber (annotated Figure 9) clearly shows the impact attenuators being attached to the inner and outer shells.

In response to the applicants arguments that the combined references do not disclose “the structure of the impact attenuators coupled with the plurality of holes in the outer and inner shells are configured to accommodate different impact characteristics of the helmet by allowing various positioning of the impact attenuators about the surface on the inner and outer shells. For example, on the crown of the helmet you could either place more attenuators in that area for a more firm absorption of impact or less attenuators to create a more flexible crown”, the examiner respectfully disagrees. Stone (Paragraphs 0058, 0135 and 0137) teach the ability tailor the configuration of the impact attenuators for the desired result.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA L HOEY/Primary Examiner, Art Unit 3732